1st Quarter Earnings Conference Call May 6, 2011 2 Some of the statements contained in today’s presentation are forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include declarations regarding Pepco Holdings’ intents, beliefs and current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause PHI’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained herein are qualified in their entirety by reference to the following important factors, which are difficult to predict, contain uncertainties, are beyond Pepco Holdings’ control and may cause actual results to differ materially from those contained in forward-looking statements: prevailing governmental policies and regulatory actions affecting the energy industry, including allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of transmission and distribution facilities, and the recovery of purchased power expenses; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; general economic conditions, including potential negative impacts resulting from an economic downturn; changes in tax rates or policies or in rates of inflation; changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; rules and regulations imposed by Federal and/or state regulatory commissions, PJM, the North American Electric Reliability Corporation and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that influence PHI’s business and profitability; pace of entry into new markets; volatility in customer demand for electricity and natural gas; interest rate fluctuations and credit and capital market conditions; and effects of geopolitical events, including the threat of domestic terrorism. Any forward-looking statements speak only as to the date of this presentation and Pepco Holdings undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for Pepco Holdings to predict all such factors, nor can Pepco Holdings assess the impact of any such factor on Pepco Holdings’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing review of factors should not be construed as exhaustive.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement 3 Improving System Reliability is a Top Priority Reliability Enhancement Plan 4 Note:See Safe Harbor Statement at the beginning of today’s presentation. Blueprint - Project Status by Jurisdiction 5 (1)The settlement is subject to the approval of the Delaware Public Service Commission (2)Requested return on equity position without revenue decoupling is 11.25% •Interim rates –Interim rate increase of $2.5 million put into effect August 31, 2010, subject to refund –Balance of requested increase put into effect February 2, 2011, subject to refund •Decoupling status –Parties agreed to defer the request to place revenue decoupling into effect until an implementation plan is developed Distribution Rate Cases - Proposed Settlement Delmarva Power - Delaware Gas 6 (1) Current filed position as of 2/28/11, except revenue requirement which remains at the original filed position (2)Office of People’s Counsel Note:See Safe Harbor Statement at the beginning of today’s presentation. Drivers of requested increase: •Under-earning at current authorized ROE •Reliability investment Distribution Rate Cases - Pending Delmarva Power - Maryland 7 •Filing includes: –Comprehensive discussion of regulatory lag and its negative effects –Perspective of investors by addition of a new Company witness •Two regulatory lag mitigation measures proposed in filing: –Reliability Investment Recovery Mechanism - Provides full and timely recovery of future capital investments related to distribution system reliability –Annual Rate Review Process - Adjusts rates annually using actual financial data and the return on equity approved in the most recent case to calculate the revenue requirement which is then used as the basis for rate adjustments Distribution Rate Cases - Pending Delmarva Power - Maryland (continued) 8 Distribution Rate Cases - The Next Cycle Note:See Safe Harbor Statement at the beginning of today’s presentation. •Preliminary Filing CycleTentative Filing Date –Delmarva Power MDFiled December 2010 –Pepco DC2Q2011 –Atlantic City Electric NJ3Q2011 –Pepco MD4Q2011 –Delmarva Power DE - Electric4Q2011 –Delmarva Power DE - Gas1Q2013 •Filing cycle may be altered by financial projections and other considerations 9 Mid-Atlantic Power Pathway - Project Update Total Projected Construction Cost: $1.2 billion Current In-Service Date: June 2015 FERC Approved ROE:12.8% Note:See Safe Harbor Statement at the beginning of today’s presentation. PJM •DOE Environmental Impact Statement underway: public comment sessions were held during week of March 21, 2011 10 (1)Reflects the remaining anticipated reimbursement pursuant to awards from the U.S. DOE under the ARRA. (2)Installation of AMI in Delmarva-Maryland and New Jersey is contingent on regulatory approval. (3)Assumes MAPP in-service date of 2015. Note:See Safe Harbor Statement at the beginning of today’s presentation. Construction Expenditure Forecast 11 Note:Construction expenditures for in-service dates post-2015 not adjusted for inflation or changes in material prices. Note:See Safe Harbor Statement at the beginning of today’s presentation. 12 12 Pepco Energy Services • During the 1st quarter: – Signed $8 million of energy efficiency contracts – Project Development Pipeline grew by 72% to $775 million Contracts Signed and Project Development Pipeline Q12011 13 Financial Performance - Drivers 14 2011 Earnings Guidance Earnings Per Share Guidance Reflects earnings per share from ongoing operations (GAAP results excluding special, unusual or extraordinary items) $1.10 - $1.25 The guidance range excludes: •The net mark-to-market effects of economic hedging activities at Pepco Energy Services The guidance range assumes/includes: •Normal weather •Estimated incremental storm expenses incurred in January 2011 Actual* *Excludes special items.See Appendix for reconciliation of GAAP earnings to earnings excluding specialitems. Note:See Safe Harbor Statement at the beginning of today’s presentation. 15 Recent Financing Activity •February 25 - Atlantic City Electric redeemed all outstanding cumulative preferred stock for approximately $6 million –PHI and its subsidiaries now have no preferred stock outstanding •April 5 - Atlantic City Electric issued $200 million of first mortgage bonds –Annual fixed rate of 4.35% due April 1, 2021 –Proceeds were used to redeem Atlantic City Electric commercial paper and for general corporate purposes •May 2 - Delmarva Power repurchased $35 million of 4.9% tax-exempt put bonds due May 1, 2026 –Bonds purchased pursuant to a mandatory repurchase obligation –Delmarva Power plans to remarket the bonds during the second quarter of 2011 16 Appendix 17 Net Earnings from Continuing Operations (Millions of dollars) Twelve Months Ended December 31, Reported (GAAP) Net Earnings from Continuing Operations Special Items: · Debt extinguishment costs · Restructuring charge 18 · Effects of Pepco divestiture-related claims 6 · Mirant bankruptcy settlement - · Maryland income tax benefit - Net Earnings from Continuing Operations, Excluding Special Items Earnings per Share from Continuing Operations Twelve Months Ended December 31, Reported (GAAP) Earnings per Share from Continuing Operations Special Items: · Debt extinguishment costs · Restructuring charge · Effects of Pepco divestiture-related claims · Mirant bankruptcy settlement - · Maryland income tax benefit - Earnings per Share from Continuing Operations, Excluding Special Items Reconciliation of GAAP Earnings to Earnings Excluding Special Items
